Citation Nr: 1815704	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-27 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depressed mood and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a compensable dental disability (claimed as traumatic damage or loss of front tooth).  

3.  Entitlement to service connection for a noncompensable dental condition, for the purpose of obtaining VA outpatient dental treatment.

4.  Entitlement to service connection for residuals of a left knee injury. 

5.  Entitlement to an initial compensable rating for residuals of left fractured ribs, 7, 8, and 9.

6.  Entitlement to an initial compensable rating for residuals of a stress fracture of the left fourth metatarsal.



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to September 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a rating decision issued in August 2013 by a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board video conference hearing.  A transcript of that hearing is associated with the claims file.  At the hearing, the record was held open 60 days. He submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Pursuant to Clemons, the Board has expanded the service connection claim for PTSD as reflected on the title page of this decision.

The Board notes that the Veteran originally claimed service connection for compensation for dental trauma and has since requested service connection for dental treatment purposes.  The AOJ has addressed both claims in its review of the record and its finding that the Veteran's dental diagnosis is not due to dental trauma.  Therefore, the Board has also re-characterized issues on appeal to reflect both a claim for service connection for compensation for a dental disorder and service connection for treatment purposes only.  Notably, this offers the Veteran the broadest and most sympathetic review.

The claims for entitlement to service connection for residuals of a left knee injury, and the claims for increased ratings for residuals of left fractured ribs, and residuals of a stress fracture of the left fourth metatarsal, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was awarded the Combat Infantryman Badge for involvement in ground combat operations under enemy hostile fire.

2.  It is at least as likely as not that the Veteran's acquired psychiatric disorder, adjustment disorder with mixed anxiety and depressed mood and PTSD, is related to in-service combat stressor events.

3.  The Veteran does not have a dental disability related to a dental trauma or disease that affects the bones of the jaw.

4.  The Veteran's dental conditions are related to chronic tooth decay rather than in-service trauma.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depressed mood and PTSD, have been met.  38 U.S.C. §§ 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  The criteria for establishing service connection for a dental disorder, to include loss of teeth, for compensation purposes have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2017).

3.  The criteria for establishing service connection for treatment purposes for a dental disorder have not been met.  38 U.S.C. §§ 1110, 1712, 5107, (2012); 38 C.F.R. §§ 3.303 (a), 3.304(d), 3.381, 17.161 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Service connection for certain chronic diseases, including psychoses, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.  If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Here the service treatment records are incomplete; thus, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of some of the service treatment records in a fire does not create an adverse-presumption rule.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).

1. Acquired psychiatric disorder

The Veteran contends that he developed an acquired psychiatric disorder, to include PTSD, due to his combat experiences while on active duty in support of Operation Iraqi Freedom.  He described witnessing the injury and death of fellow service-members during combat while stationed in Iraq, and fearing for his safety and that of the members of his unit.  The Veteran reported feeling isolated, angry, and hostile to others, following his deployment to Iraq.  

In order to establish service connection for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

With regard to medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a), this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fifth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-V).  Diagnoses of PTSD are generally presumed to have been made in accordance with the DSM criteria.  Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of service, lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f) (2017).

In this case, the evidence supports a finding that the Veteran engaged in combat with the enemy during service.  In particular, the Veteran's service records document involvement in ground combat operations under enemy hostile fire to liberate Iraq in support of Operation Iraqi Freedom, as evidenced by receipt of the Combat Infantryman Badge.  Based on this evidence, the Board finds that the Veteran engaged in combat with the enemy during service, and the combat rule is applicable.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).

The available service treatment records do not document treatment or diagnosis consistent with a psychiatric disorder.  On separation from service in July 2008 the Veteran denied a medical history of depression or excessive worry, or nervous trouble of any kind.  He endorsed frequent trouble sleeping.  

After service, VA treatment records starting in 2010 showed that screenings for depression and PTSD were positive.  The records noted that the Veteran sought treatment for a mental health disorder, including adjustment disorder with mixed  anxiety and depressed mood.  He was hospitalized for depression in 2010.  Subsequent VA treatment records document a history of PTSD.  It was also noted that the Veteran exhibited symptoms of PTSD.  

A July 2013 VA PTSD Disability Benefits Questionnaire noted that the Veteran served 15 months in Iraq.  He stated that he was involved in combat situations where people he knew were killed.  The Veteran described injuries to his platoon leader and a medic when his unit came under enemy fire at a check point.  In another situation when traveling in a convoy his truck was hit by an explosive device and his gunner was knocked down and the truck was badly damaged.  The examiner found that the Veteran's stressor was related to the Veteran's fear of hostile military or terrorist activity.  The examiner, however, determined that the 
Veteran did not meet full criteria for a diagnosis of PTSD because he had no distressing recollections and only one avoidance symptom.  The examiner diagnosed adjustment disorder with mixed anxiety and depressed mood, chronic, that was caused by his combat experiences in service.  

Private treatment records from 2015 to 2017 show that the Veteran was being treated for PTSD and depression associated with military combat.  The Veteran endorsed recurrent intrusive recollections of combat in Iraq and irritability, among other psychiatric symptoms. 

Resolving all doubt in favor of the Veteran, the evidence of record indicates that the Veteran's psychiatric disorder is related to active service, specifically, his combat experiences.  While the evidence includes a negative opinion by the July 2013 VA examiner regarding the Veteran's PTSD claim, recent private treatment records contain a diagnosis of PTSD associated with service.  Moreover, as previously discussed, the Board has combined and re-characterized the Veteran's psychiatric claims into one claim for an acquired psychiatric disorder.  Therefore, considering the totality of the evidence, including the VA examiner's opinion that the Veteran's psychiatric disorder, diagnosed as adjustment disorder with mixed anxiety and depressed mood, is due to the Veteran's combat experiences in Iraq, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for an acquired psychiatric disorder.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board further notes that when implementing this Board decision to grant service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder with mixed anxiety and depressed mood, the AOJ will rate the PTSD together with the adjustment disorder with mixed anxiety and depressed mood to provide one rating based on all the Veteran's psychiatric impairments.  The General Formula for Rating Mental Disorders at 38 C.F.R. § 4.130 provides that all service-connected psychiatric disabilities and symptoms, including PTSD and adjustment disorder with mixed anxiety and depressed mood, are to be rated together.  38 C.F.R. § 4.14 provides that rating such manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  See VAOGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that a separate rating may be granted for a "distinct and separate" disability that is, "when none of the symptomatology... is duplicative... or overlapping.").  That is, a claimant may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

2. Dental disability

At the outset, the Board notes that a claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Thus, in the current case, adjudication of the Veteran's claim for service connection for compensation for a dental injury must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  Douglas v. Derwinski, 2 Vet. App. 435 (1992) (Board is required to consider a veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the VA benefits system, dental disabilities are treated differently than medical disabilities.  Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161. 

Disability compensation is only available for certain types of dental and oral conditions, including chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150; see Simington v. West, 11 Vet. App. 41, 44 (1998).

Dental conditions such as treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment but will not be considered for compensation.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150.  In order to qualify for treatment for these conditions, the veteran must establish eligibility through one of the categories specified by regulation. 

These categories include treatment for veterans who have a compensable service-connected dental disability or condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental disability or condition (Class II eligibility); those having a noncompensable service-connected dental disability or condition adjudicated as resulting from combat wounds or other service trauma (Class II(a) eligibility); treatment for certain homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C. § 2062 (Class II(b) eligibility); treatment for veterans who were detained as a prisoner of war (Class II(c) eligibility); treatment for veterans who made prior applications for and received dental treatment from VA for noncompensable dental conditions, but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); treatment for veterans having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); treatment for veterans whose service-connected disabilities are rated at 100 percent by schedular rating or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); treatment for veterans who participate in a rehabilitation program under 38 U.S.C. chapter 31 (Class V eligibility); and treatment for veterans who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. and have a dental condition that is clinically determined to be complicating a medical condition currently under treatment (Class VI eligibility).  38 U.S.C. § 1712;
38 C.F.R. § 17.161.

The Veteran is claiming service connection for dental injury related to trauma he reports experiencing in service.  In statements and at his Board hearing, the Veteran asserted that he injured his front tooth during basic training when he hit his mouth with the butt of a riffle.  Reportedly, his tooth chipped and eventually had to be pulled out.  In August 2013, the RO issued a rating decision denying the claim because the Veteran's service treatment records noted that on induction dental examination the Veteran had cavities in teeth # 8 and 9.  In January 2008 the dental records showed irreversible pulpitis in tooth #8.  The RO pointed out that pulpitis could be caused by dental caries that penetrate through the enamel and dentin to reach the pulp or as a result of trauma, and the service treatment records failed to document any trauma leading to pulpitis.  

The Veteran's medical and dental treatment records are silent as to any trauma or disease that caused loss of the substance of the body of the maxilla or mandible.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note.  They are also silent as to any trauma involving the Veteran's teeth.  The service dental treatment records do show regular dental care with documentation of tooth extractions attributed to advanced pulpitis and tooth decay.  The tooth extractions are documented over the years from 2005 through 2008.  His July 2008 separation examination noted a dental classification of 2.  

Service connection for compensation

Here, there is no evidence of record establishing a qualifying current dental disability which is due to loss of substance of body of maxilla or mandible through trauma or disease such as osteomyelitis, which is required under 38 C.F.R. § 4.150 to establish service connection for compensation purposes.  Rather, the service treatment records reflect that the Veteran received regular in-service dental treatment including tooth extraction for tooth decay and pulpitis; treatment was not due to loss of substance of body of maxilla or mandible.  The Veteran has not reported that he suffered any loss of jaw bone due to trauma or disease such as osteomyelitis.  Because there is no evidence showing a qualifying dental disability, the Board concludes that the preponderance of the evidence is against the claim of service connection for a dental disability for compensation purposes.

Service connection for treatment only 

Under 38 C.F.R. § 17.161, veterans are entitled to service connection for treatment purposes if they have a noncompensable dental condition due to service trauma (Class II(a)) or if they have a certain special status.  Here, the Board acknowledges the Veteran's assertions that his teeth were injured after he was struck by the butt of a riffle sometime during basic training.  His dental records do not describe this incident; but rather, they detail regular dental care and teeth extraction related to dental decay, pulpitis and abscesses.  The Veteran's medical records are similarly silent as to any report of facial or dental trauma relating to being struck by a riffle or otherwise.  After a careful review of the medical and dental treatment records, the Board finds no documentation of this incident or any dental or facial trauma. 

The Board acknowledges it must establish a proper foundation for drawing inferences against a claimant from an absence of documentation.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (when a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").
In this case, the Board finds that an incident of being struck in the face by a riffle severely enough to cause dental trauma is the type of incident that would normally be reported and documented.  Therefore, the Veteran's statement that he injured his teeth after being hit by a riffle is inconsistent with the medical and dental evidence of record that shows regular dental treatment and medical care but no documentation of dental trauma or other injury related to being struck by a riffle.  This inconsistency compels the Board to conclude that the Veteran's report that his dental problems were caused by being struck with a riffle is not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  To be clear, the Board is not questioning the Veteran's honesty or moral character.  The Veteran is attempting to recollect events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to this particular statement.  See Caluza, 7 Vet. App. at 510-11.  Therefore the Board cannot afford it significant probative weight.  Id.  

Even if the Veteran were an accurate historian, he does not have the necessary medical training and expertise to provide a qualified opinion regarding complex medical and dental questions such as the development and effects of pulpitis or chronic periodontal disease on the stability and health of his teeth.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay statements are competent evidence as to observable features or symptoms of an injury or illness but are not competent as to complex medical questions).  Accordingly, the Board assigns more probative value to the medical evidence of record which indicates that the Veteran's dental symptoms are due to pulpitis and tooth decay. 

Because the Veteran does not qualify for service connection for dental treatment under any of the remaining categories of the pertinent regulation (or claim entitlement under any remaining category), this claim must also be denied.  38 C.F.R. § 3.381, 38 C.F.R. § 17.161.


ORDER

Service connection for an acquired psychiatric disability, to include adjustment disorder with mixed anxiety and depressed mood and PTSD, is granted.  

Service connection for a dental disability (claimed as traumatic damage or loss of teeth) for compensation purposes is denied.

Service connection for a noncompensable dental disability for treatment purposes is denied.


REMAND

Unfortunately, additional development is necessary prior to adjudicating on the merits the Veteran's increased rating claims and the claim for service connection for a left knee disability.

Concerning the Veteran's claim for service connection for a left knee disability, the Veteran contends that he currently suffers from residuals of left knee injuries incurred as due to general wear-and-tear from combat service.  Specifically, he described injuring his knee while jumping off Humvees wearing heavy gear and kicking down doors during door-to-door missions and raids on homes and buildings during his service in Iraq. 

The service treatment records do not reflect any complaints, treatment or diagnosis consistent with a left knee disability and on separation from service in July 2008 the Veteran denied a medical history of knee trouble and his lower extremities were clinically evaluated as normal.  After service the Veteran was seen for left knee problems in 2010.  He reported knee pain for two days, although reportedly his knee had been symptomatic for much longer and appeared to have intensified when he was deployed to Iraq.  X-rays of the knee were within normal limits.  The diagnosis was left knee arthralgia.  In August 2012 he was seen after he sustained a left knee and foot twisting injury while running a week earlier.  Subsequent treatment records document left knee osteoarthritis, and x-rays in May 2016 revealed minimal to mild narrowing of the medial knee joint space consistent with mild/early degenerative arthritic changes.  

Thus, the objective evidence shows that the Veteran does have degenerative joint disease in his left knee.  The Veteran has not yet been afforded a VA examination to evaluate his disorder.  As noted, the provisions of 38 U.S.C. § 1154 (b) are applicable in this case.  In light of the Board's finding that the Veteran has combat status and the presence of current diagnoses of degenerative joint disease, the Board finds that VA's duty to assist requires that the Veteran's claim be remanded for a VA examination to determine the extent of the Veteran' left knee disorder and its etiology.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Next, for the Veteran's increased rating claims residuals of left fractured ribs and for residuals of a stress fracture of the left fourth metatarsal, the Veteran was most recently afforded VA examinations in connection with his claims for increased ratings in July 2014.  At the September 2017 personal hearing the Veteran essentially testified that his disabilities had worsened and reported symptoms not previously noted.  Specifically, the Veteran testified that symptoms associated with the rib fractures had worsened and were affecting his breathing and movement.  He felt the condition impaired his ability to perform activities of daily living.  With respect to residuals of a stress fracture of the left fourth metatarsal the Veteran testified that his left foot had become so painful it severely limited his ability to walk.  He stated that he required a cane for ambulation.  The Veteran had been prescribed medication for his symptoms, but he was not taking it.   

In light of the Veteran's contentions that his disabilities have worsened and are manifested by more severe symptoms than previously recorded, and as the most recent examinations of record are now over three years old, new examinations to evaluate the severity of the Veteran's disabilities are warranted.

On remand, relevant ongoing treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:
1.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for his left knee, residuals of factures to the ribs and residuals of a stress fracture of the left fourth metatarsal, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.

2.  Obtain all relevant outstanding VA treatment records.

3.  Schedule the Veteran for a VA examination to address his claim for service connection for a left knee disorder.  The claims file must be provided to the examiner for review in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  After review of the file and examination of the Veteran, the examiner should offer an opinion as to the following:

a) The examiner should identify all left knee disorders found to be present. 

b) Determine whether it is at least as likely as not (a probability of 50 percent or greater) that any current left knee disorder had onset during service, or is otherwise the result of a disease or injury in service, including as due to his combat service.  

The Board notes that the Veteran has combat status and his lay statements that he suffered injuries to his left knee in combat are deemed credible lay evidence of the Veteran's account of in-service injuries.  The examiner is also advised that the Veteran is competent to report symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  All opinions expressed must be accompanied by a complete rationale.

4.  Schedule the Veteran a VA examination to evaluate the current severity of the service-connected residuals of left fractured ribs, 7, 8, and 9.  The claims file must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  All necessary tests are to be conducted, including x-rays.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  All pertinent pathology associated with this service-connected disability should be noted in the examination report. 

a) The examiner must state whether the Veteran's residuals of left fractured ribs, 7, 8, and 9, cause any additional respiratory disability.  If the examiner believes additional examinations are warranted, then such examinations should be scheduled. 

b) The examiner should assess the impact of the Veteran's service-connected residuals of left fractured ribs, 7, 8, and 9, on his activities of daily living, including his occupational functioning.

5.  Schedule the Veteran a VA examination to evaluate the current severity of the service-connected residuals of a stress fracture of the left fourth metatarsal.  The claims file must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  All necessary tests are to be conducted, including x-rays.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  

a) The examiner should report all signs and symptoms necessary for evaluating the Veteran's left foot disability under the applicable rating criteria.  In particular, the examiner should state whether the Veteran's foot injury is moderate, moderately severe, or severe.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

b) In addition, the examiner should state whether the Veteran has any related joint or periarticular pathology or any other symptoms or manifestations associated with his service-connected residuals of a stress fracture of the left fourth metatarsal. 

If the examiner is unable to distinguish between the symptoms associated with the service-connected residuals of a stress fracture of the left fourth metatarsal and any symptoms associated with a nonservice-connected disorder, he or she should state so in the report.

c) The examiner should assess the impact of the Veteran's service-connected residuals of a stress fracture of the left fourth metatarsal on his activities of daily living, including his occupational functioning.

6.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


